DOWDELL, J.
It appears from the record that the term of the circuit of Autauga county at which the defendant was tried and convicted was organized and *44held at a time fixed by tbe act approved March 6, 1907 (Acts 1907, p. 367). In tbe case of L. & N. R. R. Co. v. Grant 153 Ala. 112, 45 South. 226, this act, in so far as it attemps to fix the times of holding the circuit court of Autauga county, was declared to be unconstitutional and void. The result of this holding is that the judgment from which the present appeal is prosecuted was rendered at a time not authorized by law, and is therefore void, and consequently will not support an appeal.
Appeal dismissed.
Tyson, C. J., and Anderson and McCdedran, JJ., concur.